     3:19-cv-02621-JMC        Date Filed 09/16/19     Entry Number 1      Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                            COLUMBIA DIVISION
______________________________________________________________________________

MIRIAM BUTLER, individually and on
behalf of others similarly situated,

              Plaintiff,                          Civil Action No. _:19-cv-___________
                                                         JURY DEMANDED
v.

THE TRAVELERS HOME AND MARINE
INSURANCE COMPANY and THE STANDARD
FIRE INSURANCE COMPANY,

            Defendants.
______________________________________________________________________________

               CLASS ACTION COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       COMES NOW Plaintiff Miriam Butler, individually and on behalf of all others similarly

situated, and states and alleges the following for her Class Action Complaint and Jury Demand

against The Travelers Home and Marine Insurance Company and The Standard Fire Insurance

Company:

                 PARTIES, RESIDENCY, JURISDICTION AND VENUE

      1.      Plaintiff Miriam Butler (“Butler” or “Plaintiff”) is a citizen and resident of

Columbia, South Carolina. At all times relevant hereto, Butler owned a home located at 2132

Slighs Avenue, Columbia, South Carolina (the “Butler Home”).

      2.      Defendant The Travelers Home and Marine Insurance Company (“Travelers

Home”) is organized under the laws of the State of Connecticut and headquartered in Hartford,

Connecticut. Travelers is authorized to sell property insurance policies in the State of South
      3:19-cv-02621-JMC         Date Filed 09/16/19       Entry Number 1        Page 2 of 23




Carolina and is engaged in the insurance business in the State of South Carolina, including

Richland County.

      3.       Defendant The Standard Fire Insurance Company (“Standard”) is organized under

the laws of the State of Connecticut and headquartered in Hartford, Connecticut. Standard is

authorized to sell property insurance policies in the State of South Carolina and is engaged in the

insurance business in the State of South Carolina, including Richland County.

      4.       Both Travelers Home and Standard (collectively, “Travelers”) are subsidiaries of

and controlled by The Travelers Companies, Inc.

      5.       Both Travelers Home and Standard engaged in the challenged claims handling

practice in a uniform manner and pursuant to a uniform policy.

      6.       Travelers operates a centralized adjustment operation in which its adjusters work

on claims for multiple different entities, including both Travelers Home and Standard, using the

same policies and procedures challenged in this case for adjusting insurance claims.

      7.       The events giving rise to the individual claims asserted by Butler that are the subject

of this action occurred in the Columbia Division of the District of South Carolina.

      8.       On information and belief, this Court has subject matter jurisdiction under the Class

Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”).

      9.       This Court has personal jurisdiction over Travelers because it has availed itself of

the privilege of conducting business and issuing insurance contracts covering structures in the

State of South Carolina.

                                              FACTS

   A. The Butler Property Insurance Policy And Casualty Loss




                                                 2
      3:19-cv-02621-JMC          Date Filed 09/16/19      Entry Number 1        Page 3 of 23




      10.        At all times relevant hereto, Butler was insured pursuant to an insurance contract

whereby Travelers Home agreed to insure, inter alia, the Butler Home against property damage,

bearing Policy No. 0M44019899507286331 (the “Butler Policy”). As relevant hereto, the term of

the Butler Policy was February 7, 2016 through February 7, 2017.

      11.        The Butler Policy provided insurance coverage for, inter alia, direct physical loss

to the dwelling and other structures located on the insured premises, except as specifically

excluded or limited by the Butler Policy.

      12.        This lawsuit only concerns property insurance coverage for structural damage (e.g.,

homes, buildings and other structures) and not for personal property (e.g., clothes and furniture).

      13.        Pursuant to the Butler Policy, Butler paid Travelers Home an annual premium in

exchange for insurance coverage. The required premiums were paid at all times relevant to this

Complaint.

      14.        On or about October 6, 2016, the Butler dwelling suffered a fire loss (the “Loss”).

      15.        The Butler Policy was in effect at the time of the Loss, and the Loss is compensable

under the terms of the Butler Policy. As it relates to the Butler Loss, there is no applicable

exclusion.

      16.        Butler promptly notified Travelers Home of the Loss and made a claim against the

Butler Policy.

      17.        After its inspection, Travelers Home determined that the Loss was covered by the

terms of the Butler Policy.

   B. Travelers’s Methodology For Calculating Actual Cash Value

      18.        For the Butler dwelling, Travelers Home calculated its actual cash value (“ACV”)

payment obligation to Butler by first estimating the cost to repair or replace the damage with new



                                                  3
      3:19-cv-02621-JMC         Date Filed 09/16/19     Entry Number 1         Page 4 of 23




materials (replacement cost value, or “RCV”), then subtracting depreciation. This method is

consistent with South Carolina Department of Insurance Bulletin Number 2014-08, issued July 26,

2014, which requires calculation of ACV by first determining RCV, then deducting depreciation.

      19.      In adjusting Butler’s claim, Travelers Home affirmatively and unilaterally chose to

use a “replacement cost less depreciation” methodology to calculate the losses and make its ACV

payment to Plaintiff.

      20.      Travelers Home did not calculate any portion of Butler’s casualty loss by reference

to or analysis of the alleged increases or decreases in the market value of her property, or the

market value of any portion of her property. Travelers Home did not conduct an appraisal of the

fair market value of Butler’s property.

      21.      Plaintiff agrees that the methodology chosen by Travelers Home to calculate ACV,

“replacement cost less depreciation,” is the appropriate methodology to use.

      22.      Travelers Home has waived, and is estopped from asserting, any right to contend

that ACV should have been calculated under any methodology other than the methodology actually

used by Travelers Home, specifically including any market value methodology.

      23.      Travelers Home used commercially-available computer software, described below,

to make its RCV, depreciation, and ACV calculations.

      24.      Travelers Home calculated the RCV of Butler’s damaged property at $111,442.76.

      25.      Travelers Home then calculated the depreciation for Butler’s damaged property at

$59,763.41 and, after subtracting the $1,500.00 deductible, issued Butler an ACV payment in the

amount of $50,179.35.




                                                4
      3:19-cv-02621-JMC         Date Filed 09/16/19       Entry Number 1       Page 5 of 23




      26.      Travelers Home provided its computer-generated estimate for its calculation of

Butler’s RCV, depreciation, and ACV to Butler with its ACV payment, and that estimate is

attached hereto as Exhibit A.

      27.      Butler does not dispute Travelers Home’s valuations of the amount of labor and

materials necessary for the repair of her property to its pre-loss condition. Butler does not dispute

any of Travelers Home’s valuations as to the depreciated values of the tangible property at the

time of the loss.

      28.      Butler only disputes whether portions of the agreed-to and undisputed amounts of

labor, as determined by Travelers Home itself, may be withheld by Travelers Home as

“depreciation” from her ACV payment under the terms and conditions of her insurance policy.

      29.      Butler was underpaid, and deprived of the use of her money from the time she

should have received it until the date she recovers the wrongfully amounts, as more fully described

below.

   C. The Advent Of: (1) The Insurance Industry’s Withholding Labor As Depreciation
      From ACV Payments Under Computerized Claim Estimating Software Programs;
      And (2) The Creation Of “Labor Depreciation” Restricted Insurance Policy Coverage
      Forms

      30.      Traditionally, and prior to the advent of the computerized property insurance claims

estimating software programs described below, property insurance adjusters adjusting structural

damage claims were taught only to depreciate materials, and not to withhold labor as

“depreciation,” when calculating ACV. See, e.g., Don Wood et al., Insurance Recovery After

Hurricane Sandy: Correcting the Improper Depreciation of Intangibles Under Property Insurance

Policies, 42 TORTS, INS. & COMPENSATION L.J. 19, 24 (Winter 2013) (“I was taught many

years ago that depreciation, when it was applied, must be done on a line-by-line, item-by-item

basis…. I obtained charts of the average lifespans of materials. A few sample pages from the


                                                 5
      3:19-cv-02621-JMC           Date Filed 09/16/19      Entry Number 1        Page 6 of 23




National Association of Home Builders is attached. Material lifespans shown in the attachment

were derived from reports of product manufacturers. Nowhere in any of the lists of materials is

any labor item mentioned …”); Chip Merlin, Few Judges and Insurance Regulators Worked In

Property Claims: Understanding New Insurance Rulings, PROP. INS. COV. LAW BLOG (August 16,

2017) (“when I was starting out, an older and experienced GAB [General Adjustment Bureau]

adjuster told me they never depreciated labor”).

      31.         The traditional industry practice to only depreciate materials and not labor when

determining the ACV of a structural property loss was recognized by the South Carolina Supreme

Court several decades ago. See South Carolina Electric & Gas Co. v. Aetna Ins. Co., 120 S.E.2d

111, 118 (S.C. 1961) (“There was testimony to the effect that the actual cost of the new coils, in

place, was $132,181, of which $90,300, representing the cost of materials, would be depreciable,

and the balance, $41,881, representing the cost of winding and installation, would not be

depreciable.”).

      32.         In contrast to the traditional property insurance industry approach, and in the past

ten to fifteen years, commercially available claims estimating software programs began to provide

a property insurer with the option to withhold a portion of the labor needed to repair a structure as

“depreciation” at the same time the program calculated the depreciation arising from the physical

deterioration of building materials. This new option was created as property insurers, and their

computer programmers, realized that withholding labor as “depreciation” could dramatically lower

ACV payments.

       The computer programs that provide an insurance company with the option to withhold

labor as depreciation include not only the software program used by Travelers—Xactimate, but

also most of the prevalent claims estimating software programs used today. These claims



                                                   6
      3:19-cv-02621-JMC          Date Filed 09/16/19       Entry Number 1      Page 7 of 23




estimating software programs all provide for the option of withholding of labor as depreciation by

simply checking or unchecking a box with a computer mouse. For example, the below screenshot

from the Xactimate program shows that an insurer can choose to select or de-select “Depreciate

Non-Material” and “Depreciate Removal,” both of which are labor items.




Exhibit B includes similar screenshots from the other primary valuation software platforms:

Powerclaim, Simsol, and Symbility. Like Xactimate, each allow the insurance company user the

option to choose whether or not to depreciate labor costs. In fact, Powerclaim states that “Tax and

Labor can be optionally depreciated. Choose the appropriate setting for defaults.” Id.

      33.      Insurance companies such as Travelers generally issue company and state-wide

directives, to all of their property adjusters, to either use or not use labor depreciation settings

within a given jurisdiction when adjusting property claims.

      34.      The claim estimating computer software program’s option to withhold or not

withhold labor as depreciation results in a tremendous difference between the amount a property

insurer will pay for the ACV of identical claims. Assume, for example, a hypothetical, simple

property claim wherein a Columbia, South Carolina policyholder’s laminate wood floor, totaling

1500 square feet, was destroyed in June, 2019. The property adjuster determines that the laminate

floor had depreciated by one-third of its useful life at the time of loss.

      35.      If the insurance company adjusts the claim under the traditional, “materials-only”

approach using Xactimate software (and using Xactimate’s June 2019 price list for Columbia,



                                                   7
      3:19-cv-02621-JMC         Date Filed 09/16/19      Entry Number 1     Page 8 of 23




South Carolina), the flooring would be depreciated by $1,559.25, and the company would issue an

ACV payment for $7,861.50, as reflected by the Xactimate screen shot below:




      36.      However, if the same insurance company, using the identical measurements and

condition conclusions, toggles on the “depreciate removal” and “depreciate non-material” option

settings within Xactimate’s software (which now withholds portions of the labor necessary to both

remove and then reinstall replacement flooring), the flooring is now depreciated by $2,999.70,

resulting in an ACV payment for only $6,421.05, as reflected by the Xactimate screen shot below:




      37.      In September 2008, with the advent of an insurer’s ability to withhold labor under

claims estimating computer software as reflected above, the National Association of Insurance

Commissioners conducted research into the “labor depreciation” practice by surveying state

regulators throughout the United States. The NAIC published a copyrighted study of these results,

a copy of which is attached hereto as Exhibit C.

      38.      Twenty-six states, including South Carolina, did not respond to the survey. Of the

jurisdictions that did respond, there were no consistent positions. Id.

      39.      Further, in the 2008 survey, industry regulators from Tennessee, Texas and

Washington noted that property insurers were already addressing the issue of labor depreciation

within their insurance policy forms. Id.


                                                 8
      3:19-cv-02621-JMC         Date Filed 09/16/19      Entry Number 1       Page 9 of 23




      40.      As a result, by 2008, property insurers had two primary options with which to

proceed concerning labor depreciation. On the one hand, property insurers could create restricted

insurance policy coverage forms to expressly allow for the new practice of withholding labor as

depreciation. Property insurers who chose this option had the obvious benefit of substantially

lowering ACV claim payments, but risked losing market share based upon newly introduced

coverage forms which restricted the amount of coverage provided.

      41.      Several property insurers operating in South Carolina chose this option. For

example, in November 2015, Foremost Insurance Company filed for approval with the South

Carolina Insurance Department a homeowners endorsement that included, in the definition of

“actual cash value,” the statement that depreciation applies to “the cost of labor.” See Exhibit D.

For another example, in March 2016, South Carolina’s largest homeowners insurer by state market

share, State Farm Fire and Casualty Company, filed for approval with the South Carolina Insurance

Department an endorsement for all of its personal lines property insurance policies that defined

“actual cash value” and stated “labor … is subject to depreciation.” See Exhibit E.

      42.      On the other hand, property insurers could also reject the new practice of

withholding labor as depreciation from ACV payments. These carriers continue to pay ACV

claims at the traditional, but substantially higher rate. For example, the Nationwide Insurance

Group does not withhold labor as depreciation from ACV payments.

      43.      Unfortunately, certain property insurers, in an effort to obtain an advantage over

their competitors and policyholders, rejected both of these approaches. These insurers chose not

to risk their market share by creating and notifying policyholders, through restricted ACV

coverage forms, that they would pay less for ACV payments. At the same time, these insurers




                                                9
     3:19-cv-02621-JMC           Date Filed 09/16/19     Entry Number 1       Page 10 of 23




began withholding labor as depreciation from ACV payments—without a change of policy forms

and without informing policyholders. Travelers took this approach.

      44.      Travelers’ conduct was unfair to both its own policyholders and competing property

insurers. Travelers’ competitors: (1) continued to pay higher claims rates under policies similar to

those used by Travelers; or (2) risked losing market share by creating and disclosing restricted

policy forms notifying policyholders that they would begin to pay less for ACV claims. Travelers

avoided both of these adverse consequences.

      45.      Instead, when calculating Plaintiff’s and putative class members’ ACV benefits

owed under the respective policies, Travelers Home withheld the costs of labor necessary to repair

or replace Plaintiff’s and putative class members’ properties, even though Travelers chose not to

use a coverage form that permitted the practice. Travelers depreciated costs associated with non-

materials, i.e., labor, throughout their ACV calculations.

      46.      Travelers’ withholding of labor costs associated with the repair or replacement of

Plaintiff’s property resulted in Plaintiff and putative class members receiving payment for their

losses in an amount less than they were entitled to receive under policies that never included a

form authorizing the practice.

      47.      Travelers’ practice of withholding labor as depreciation from ACV payments,

without using a restricted coverage form, is not unique to the State of South Carolina. For example,

after the Tennessee Supreme Court decision in Lammert v. Auto-Owners (Mutual) Insurance

Company, 572 S.W.3d 170 (Tenn. 2019), which held that labor may not be depreciated when the

insurance company calculates the actual cash value of a property using the replacement cost less

depreciation method and without a coverage form addressing labor depreciation, Travelers issued

refunds to 1600 Tennessee policyholders from which it withheld labor from ACV payments. See



                                                10
     3:19-cv-02621-JMC           Date Filed 09/16/19     Entry Number 1       Page 11 of 23




Exhibit F. Travelers similarly issued payments to Arkansas policyholders after the Arkansas

Supreme Court decision in Adams v. Cameron Mutual Ins. Co., 430 S.W.3d 675 (Ark. 2013). See

Exhibit G.

   D. The Length Of The Putative Class Period

      48.       The maximum length of the putative class period is dependent upon, inter alia, the

accrual of the causes of action for breach of contract, including but not limited to inherent

discoverability of the breach.

      49.       Travelers’ practice of withholding labor as depreciation from Plaintiff and putative

class members could not have been discovered by a reasonable person of common knowledge and

experience exercising reasonable diligence.

      50.       At all times relevant hereto, Travelers’ insurance policies neither addressed nor

called for removal or repair labor to be withheld as depreciation.

      51.       Similarly, Travelers’ marketing materials did not address this practice, and

consumers were not told of this practice when purchasing Travelers’ property insurance products.

      52.       Similarly, Travelers’ website neither mentions nor addresses the depreciation of

labor. Further, when the concept of depreciation is addressed, e.g., Travelers’ website section

entitled “Understanding Depreciation,” Travelers leads a policyholder into believing only tangible

materials like “laptops” and “structural components of your dwelling or building” are subject to

depreciation.

      53.       Further, in the Xactimate print-outs provided to policyholders, Travelers obfuscates

and hides its practice of withholding labor from ACV from policyholders.




                                                11
     3:19-cv-02621-JMC           Date Filed 09/16/19      Entry Number 1        Page 12 of 23




      54.       Unlike some other insurers, Travelers does not disclose on the Xactimate print-out

provided to policyholders the depreciation option settings it uses to calculate ACV. Xactimate

allows this disclosure to be made to policyholders.

      55.       Further, Xactimate uses “line item” pricing to determine repair costs. Most line

items combine both labor and materials in the line item, such that it is impossible to tell if labor is

being depreciated with materials. For example, a line item for painting includes both the labor

(painting) and materials (primer and paint).

      56.       Some line items, however, are just for labor, such as labor minimums. The

withholding of labor as depreciation becomes obvious to a sophisticated policyholder if Travelers

depreciates “pure labor line items” that would obviously reflect the withholding of labor. For

example, line items 592 through 595 of Travelers’ estimate of Plaintiff’s loss reflects labor

minimums for carpenters (stairway), plumbers (shower doors and toilets), and tile workers (tile /

marble). No depreciation is applied to this labor, leading one to believe labor is not being withheld

as depreciation. See Exhibit A at 43.

      57.       Similarly, other pure labor line items such as removing items (e.g, Line Item 120)

and preparatory cleaning (e.g., Line Items 1, 3, 12, 13) are not depreciated. Id. at 3-4, 12. Again,

this leads a policyholder to believing that Travelers was not depreciating labor.

      58.       In other words, Travelers only withheld labor from line items in estimates in a

manner that avoided detection. Travelers did not make a principled decision to depreciate all labor

for Plaintiff’s claim, but rather Travelers only depreciated labor in line items where it would be

difficult if not impossible to detect the practice.

      59.       At all times relevant hereto, Travelers was under an affirmative duty to fairly

disclose the manner in which it calculated ACV payments to policyholders. In addition, when



                                                  12
     3:19-cv-02621-JMC         Date Filed 09/16/19       Entry Number 1        Page 13 of 23




providing estimates to Plaintiff and similarly situated policyholders, Travelers was under a duty to

be truthful, and to not deceive by omission.

         60.   Travelers was in a superior position over policyholders to know that they were

depreciating labor through Xactimate. Travelers’ policyholders are not sophisticated in insurance

claims handling procedures like Travelers. In addition, Travelers controlled the settings for the

software, which expressly permit a company to properly limit depreciation to materials only.

Moreover, policyholders do not have access to Travelers’ software to determine whether it was

used to depreciate labor costs. Without such access, and due to Travelers’ affirmative steps taken

to conceal its depreciation of labor costs, Travelers’ policyholders lacked the same access to

information enjoyed by Travelers and could not determine that Travelers was depreciating labor

costs.

         61.   The practice therefore is not disclosed in the insurance policy, in the claim estimate,

nor in the marketing materials. The affirmative steps Travelers took to conceal the cause of action

for breach of the insurance contract were material facts that a reasonable person would have

considered important in deciding whether to purchase insurance and/or accept ACV payments

from Travelers.

         62.   Travelers’ depreciation of labor costs was inherently undiscoverable by its very

nature by its policyholders and thus Travelers’ policyholders would not be—and in fact were not—

aware that Travelers depreciated labor costs when calculating ACV despite policyholders’ due

diligence. Travelers is solely at fault for its policyholders’ lack of knowledge about Travelers’

depreciation of labor costs.

         63.   The concealment of information in estimates and other statements was performed

by Travelers with the intent that policyholders believed that only materials were being depreciated



                                                 13
     3:19-cv-02621-JMC            Date Filed 09/16/19      Entry Number 1        Page 14 of 23




when receiving ACV claim payments, and that policyholders would not know that their claim

payments were actually diminished by the withholding of repair labor through the unfair

manipulation of the Xactimate software and that policyholders would not contest the concealed

practice in court or through regulatory action.

                                      AMOUNT IN CONTROVERSY

      64.         Upon information and belief, the amount in controversy with respect to the

proposed class exceeds $5,000,000, exclusive of interest and costs.

                                 CLASS ACTION ALLEGATIONS

      65.         Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

lawsuit as a class action on behalf of herself and on behalf of all others similarly situated. This

action satisfies the requirements of numerosity, commonality, typicality, and adequacy of

representation.     Only to the extent it is a requirement under applicable law, the class is

ascertainable.

      66.         The proposed class that Plaintiff seeks to represent is defined as follows:

            All Travelers policyholders under any property policies issued by
            Travelers who made: (1) a structural damage claim for property located
            in the State of South Carolina; and (2) which resulted in an actual cash
            value payment from which “non-material depreciation” was withheld
            from the policyholder; or which should have resulted in an actual cash
            value payment but for the withholding of “non-material depreciation”
            causing the loss to drop below the applicable deductible.

            In this definition, “non-material depreciation” means application of
            either the “depreciate removal,” “depreciate non-material” and/or
            “depreciate O&P” option settings within Xactimate software.

            The class period for the proposed class is the maximum time period as
            allowed by applicable law.

            The class excludes all claims arising under policy forms expressly
            permitting the “depreciation” of “labor” within the text of the policy
            form and any claims in which the initial actual cash value payment


                                                   14
     3:19-cv-02621-JMC          Date Filed 09/16/19       Entry Number 1        Page 15 of 23




            exhausted the applicable limits of insurance. The class also excludes
            all claims wherein the initial actual cash value payment exhausted the
            applicable policy limits.

      67.      Plaintiff reserves the right to amend the definition of the proposed class. The

following persons are expressly excluded from the Class: (1) Travelers and its subsidiaries and

affiliates; (2) all persons who make a timely election to be excluded from the proposed Class; and

(3) the Court to which this case is assigned and its staff.

      68.      Plaintiff and members of the putative class as defined all have Article III standing

as all such persons and entities, at least initially, received lower claim payments than permitted

under the policy. Certain amounts initially withheld as depreciated labor may be later repaid to

policyholders under the RCV provisions of their policies. However, policyholders who have been

subsequently repaid in whole or in part for initially withheld labor depreciation still have incurred

damages, at the least, in the form of the lost “time value” of money during the period of

withholding, i.e., interest on the amounts improperly withheld, for the time period of withholding.

      69.      Specifically, under South Carolina law, Plaintiff and members of the putative class

who have been wrongfully deprived of money by the withholding of labor from ACV payments

have been damaged in two ways. First, they have been damaged because they have not received

the money to which they are entitled. Second, they have been damaged because they have been

deprived of the use of that money from the time they should have received it until it was or is paid

in full. Under South Carolina law, prejudgment interest compensates the wronged party for the

loss of the use of the money he, she or it should have received earlier but for the breach of contract.

      70.      The members of the proposed class are so numerous that joinder of all members is

impracticable. Plaintiff reasonably believe that hundreds or thousands of people geographically

dispersed across South Carolina have been damaged by Travelers’ actions. The names and



                                                  15
     3:19-cv-02621-JMC         Date Filed 09/16/19      Entry Number 1        Page 16 of 23




addresses of the members of the proposed class are readily identifiable through records maintained

by Travelers or from information readily available to Travelers.

      71.      The relatively small amounts of damage suffered by most members of the proposed

class make filing separate lawsuits by individual members economically impracticable.

      72.      Travelers has acted on grounds generally applicable to the proposed class in that

Travelers has routinely depreciated labor costs in its adjustment of property damage claims under

its policies of insurance. It is reasonable to expect that Travelers will continue to withhold labor

as depreciation to reduce the amount they pay to its insureds under these policies absent this

lawsuit.

      73.      Common questions of law and fact exist as to all members of the proposed class

and predominate over any questions affecting only individual members. The questions of law and

fact common to the proposed class include, but are not limited to:

            a. Whether Travelers’ policy language allows them to withhold labor as depreciation
               in its calculation of ACV payments;

            b. Whether Travelers’ policy language is ambiguous concerning the practice of
               withholding labor as depreciation when calculating ACV payments, and, if so, how
               Travelers’ insurance policies should be interpreted;

            c. Whether Travelers’ withholding of labor as depreciation in its calculation of ACV
               payments breaches the insurance policies;

            d. Whether Travelers has a custom and practice of withholding labor as depreciation
               in its calculation of ACV payments;

            e. Whether Plaintiff and members of the proposed class have been damaged as a result
               of Travelers’ withholding of labor as depreciation in its calculation of ACV
               payments;

            f. Whether Plaintiff and members of the proposed class are entitled to a declaration,
               as well as potential supplemental relief, under the Declaratory Judgment Act; and




                                                16
     3:19-cv-02621-JMC         Date Filed 09/16/19      Entry Number 1        Page 17 of 23




            g. Whether Plaintiff and members of the proposed class are entitled to equitable relief
               in the form of specific performance, unjust enrichment, declaratory relief or
               restitutionary damages.

      74.      Plaintiff’s claims are typical of the claims of all proposed class members, as they

are all similarly affected by Travelers’ custom and practice concerning withholding labor as

depreciation. Further, Plaintiff’s claims are typical of the claims of all proposed class members

because her claims arise from the same practices and course of conduct that give rise to the claims

of the proposed class members and are based on the same factual and legal theories. Plaintiff is

not different in any material respect from any other member of the proposed class.

      75.      Plaintiff and her counsel will fairly and adequately protect the interests of the

members of the proposed class. Plaintiff’s interests do not conflict with the interests of the

proposed class she seeks to represent. Plaintiff has retained lawyers who are competent and

experienced in class action and insurance litigation. Plaintiff and Plaintiff’s counsel have the

necessary financial resources to adequately and vigorously litigate this class action, and Plaintiff

and counsel are aware of their fiduciary responsibilities to the proposed class members and will

diligently discharge those duties by vigorously seeking the maximum possible recovery for the

proposed class while recognizing the risks associated with litigation.

      76.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Joining all proposed class members in one action is impracticable

and prosecuting individual actions is not feasible. The size of the individual claims is likely not

large enough to justify filing a separate action for each claim. For many, if not most, members of

the proposed class, a class action is the only procedural mechanism that will afford them an

opportunity for legal redress and justice. Even if proposed class members had the resources to

pursue individual litigation, that method would be unduly burdensome to the courts in which such



                                                17
     3:19-cv-02621-JMC           Date Filed 09/16/19       Entry Number 1       Page 18 of 23




cases would proceed. Individual litigation exacerbates the delay and increases the expense for all

parties, as well as the court system. Individual litigation could result in inconsistent adjudications

of common issues of law and fact.

      77.       In contrast, a class action will minimize case management difficulties and provide

multiple benefits to the litigating parties, including efficiency, economy of scale, unitary

adjudication with consistent results and equal protection of the rights of Plaintiff and members of

the proposed class. These benefits would result from the comprehensive and efficient supervision

of the litigation by a single court.

       78.      Questions of law or fact common to Plaintiff and the proposed class members,

including those identified above, predominate over questions affecting only individual members

(if any), and a class action is superior to other available methods for the fair and efficient

adjudication of the controversy. Class action treatment will allow a large number of similarly

situated consumers to prosecute their common claims in a single forum, simultaneously,

efficiently, and without the necessary duplication of effort and expense that numerous individuals

would require. Further, the monetary amounts due to many individual proposed class members are

likely to be relatively small, and the burden and expense of individual litigation would make it

difficult or impossible for individual proposed class members to seek and obtain relief. On the

other hand, a class action will serve important public interests by permitting consumers harmed by

Travelers’ unlawful practices to effectively pursue recovery of the sums owed to them, and by

deterring further unlawful conduct. The public interest in protecting the rights of consumers favors

disposition of the controversy in the class action form.

      79.       Class certification is further warranted because Travelers has acted or refused to act

on grounds that apply generally to the class, so final injunctive relief or corresponding declaratory



                                                 18
      3:19-cv-02621-JMC           Date Filed 09/16/19       Entry Number 1         Page 19 of 23




relief is appropriate respecting the class as a whole. Plaintiff may seek, in the alternative,

certification of an issues class under Fed. R. Civ. P. 23(c)(4).

                                          COUNT I
                                     BREACH OF CONTRACT

      80.       Plaintiff restates and incorporate by reference all preceding allegations.

      81.       Travelers entered into policies of insurance with Plaintiff and members of the

proposed class. These insurance policies govern the relationship between Travelers, Plaintiff and

members of the proposed class, as well as the manner in which claims for covered losses are

handled.

      82.       The policies of insurance between Travelers and Plaintiff and the other proposed

class members are binding contracts under South Carolina law, supported by valid consideration

in the form of premium payments in exchange for insurance coverage.

      83.       Travelers drafted the insurance policies at issue, which are essentially identical in

all respects material to this litigation.

      84.       In order to receive ACV claim payments, Plaintiff and proposed class members

complied with all material provisions and performed all of their respective duties with regard to

their insurance policies.

      85.       The policies of insurance Travelers issued to Plaintiff and members of the proposed

class state that, in the event of a loss, Travelers may fulfill its full or initial contractual obligation

to an insured party by paying the ACV of the loss. At all times relevant hereto, Travelers’ custom

and practice has been, and is, to make such payments based upon Travelers’ calculation of the

ACV for the loss, less any applicable deductible.

      86.       Travelers breached its contractual duty to pay Plaintiff and members of the

proposed class the ACV of their claims by unlawfully withholding labor as depreciation.


                                                   19
     3:19-cv-02621-JMC          Date Filed 09/16/19       Entry Number 1        Page 20 of 23




      87.      Travelers’ actions in breaching its contractual obligations to Plaintiff and members

of the proposed class benefitted and continue to benefit Travelers. Likewise, Travelers’ actions

damaged and continue to damage Plaintiff and members of the proposed class.

      88.      Travelers’ actions in breaching its contractual obligations, as described herein, are

the direct and proximate cause of damages to Plaintiff and members of the proposed class.

      89.      In light of the foregoing, Plaintiff and members of the proposed class are entitled

to recover damages sufficient to make them whole for all amounts Travelers unlawfully withheld

or delayed from its ACV payments as labor cost depreciation, including unrecovered depreciated

labor costs and interest on any withheld or delayed labor cost depreciation withholdings.

      90.      Plaintiff and members of the proposed class seek any and all relief as may be

permitted under South Carolina law to remedy the ongoing breaches of contract.

                                   COUNT II
                        DECLARATORY JUDGMENT AND RELIEF

      91.      Plaintiff restates and incorporates by reference all preceding allegations.

      92.      This Court is empowered by the Declaratory Judgment Act as codified at 28 U.S.C.

§ 2201 and Fed. R. Civ. P. 57 to declare the rights and legal relations of parties regardless of

whether or not further relief is or could be claimed.

      93.      A party may seek to have insurance contracts, before or after a breach, construed

to obtain a declaration of rights, status, and other legal relations thereunder adjudicated.

      94.      Plaintiff and members of the proposed class have complied with all relevant

conditions precedent in its contracts.

      95.      Plaintiff seeks, personally and on behalf of the proposed class, a declaration that

Travelers’ property insurance contracts prohibit the withholding of labor costs as depreciation

when adjusting partial losses under the methodology employed here.


                                                 20
     3:19-cv-02621-JMC            Date Filed 09/16/19     Entry Number 1       Page 21 of 23




         96.     Plaintiff further seeks, personally and on behalf of the proposed class, any and all

equitable relief available under the law that the Court deems necessary and proper to the

administration of justice, including, but not limited to, identifying and locating policyholders, and

notifying the same of the circumstances complained of and the restoration of their rights and

remediation of their losses, and preclusion by Travelers in engaging in the conduct described

herein, as may be permitted by law.

         97.     Plaintiff and members of the proposed class have suffered injuries.

                                          JURY DEMAND

          Plaintiff hereby demands a trial by jury.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

respectfully request that this Court:

          1.     Enter an order certifying this action as a class action, appointing Plaintiff Miriam

Butler as the representative of the class, and appointing Plaintiff’s attorneys as counsel for the

class;

          2.     Enter a declaratory judgment, declaring that Travelers’ practice of withholding

labor costs as depreciation is contrary to and breaches the insurance policies issued to Plaintiff and

members of the class;

          3.     Enter a preliminary and permanent injunction and equitable relief against Travelers

and its officers, agents, successors, employees, representatives, and any and all persons acting in

concert with them, from engaging in each of the policies, practices, customs, and usages

complained of herein;




                                                  21
     3:19-cv-02621-JMC         Date Filed 09/16/19      Entry Number 1        Page 22 of 23




       4.      Enter an order that Travelers specifically perform and carry out policies, practices,

and programs that remediate and eradicate the effects of its past and present practices complained

of herein;

       5.      Award compensatory damages for all sums depreciated as labor costs under the

policy, plus prejudgment interest on all such sums, to Plaintiff and members of the proposed class;

       6.      Award costs, expenses, and disbursements incurred herein by Plaintiff and

members of the class;

       7.      Pre- and Post-Judgment interest; and

       8.      Grant such further and additional relief as the Court deems necessary and proper.



                                             _/s/ Summer C. Tompkins____________
                                             DAVID E. MASSEY (SC Bar 3679)
                                             SUMMER C. TOMPKINS (SC Bar 76078)
                                             LAW OFFICES OF DAVID E. MASSEY
                                              TRIAL LAWYERS
                                             1620 Gervais Street, Suite A
                                             Post Office Box 7014
                                             Columbia, SC 29202
                                             (803)256-4824
                                             radmassey@aol.com
                                             summertompkins2010@gmail.com

                                             ERIK D. PETERSON (KY Bar 93003)
                                             MEHR, FAIRBANKS & PETERSON
                                               TRIAL LAWYERS, PLLC
                                             (to be admitted pro hac vice)
                                             201 West Short Street, Suite 800
                                             Lexington, KY 40507
                                             (859) 225-3731
                                             edp@austinmehr.com




                                                22
3:19-cv-02621-JMC   Date Filed 09/16/19   Entry Number 1    Page 23 of 23




                                J. BRANDON McWHERTER (TN Bar 21600)
                                GILBERT McWHERTER
                                  SCOTT BOBBITT PLC
                                (to be admitted pro hac vice)
                                341 Cool Springs Blvd, Suite 230
                                Franklin, TN 37067
                                (615) 354-1144
                                bmcwherter@gilbertfirm.com

                                T. JOSEPH SNODGRASS (MN Bar 231071)
                                LARSON KING, LLP
                                (to be admitted pro hac vice)
                                30 7th Street E., Suite 800
                                St. Paul, MN 55101
                                T: 651-312.6510
                                jsnodgrass@larsonking.com


                                Attorneys for Plaintiff and
                                Proposed Class Representative




                                  23
